Ap

a " My,
Case 1:17-cv-03935-GBD-KNF Document 76 Filed 02/04/; 0’, Page 1of tt

mo Sry ‘\

     
  

 

MANISHA SINGH

ECF Case XS ae
MEMORIAL SLOAN KETTERING .
CANCER CENTER, SLOAN KETTERING 4-PROPOSEBT ORDER GRANTING
INSTITUTE FOR CANCER RESEARCH, DEFENDANTS’ FIRST REQUEST
Dr. N.V. KISHORE PILLARSETTY, Ph.D FOR LEAVE TO SUBMIT
and Dr. STEVEN M. LARSON, MD AMENDED JOINT PRETRIAL
ORDER

 

Defendants.

 

The Court, having considered the Defendants’ unopposed First Request for Leave to
Submit Amended Joint Pretrial Order, finds good cause to grant the request for leave.
Therefore, IT IS HEREBY ORDERED that the request for leave is GRANTED, and the
parties’ shall:
1. Submit an amended joint pretrial order by or before February 14, 2020; and
2. Submit requests to charge, proposed voir dire questions, motions in limine, and any

pretrial memoranda by or before March 16, 2020.

SO ORDERED. Naey,, B Dorshs

Theffon. Gegf gee B. Daniels

FEB 05 2020 United States District Judge
Dated:

Ne Jy -
nae fo.
Plaintiff, Vey. . _ xi a
Vv. X

 

 
